Citation Nr: 1231311	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for painful accessory navicular bone over left foot with plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran seeks entitlement to a rating in excess of 20 percent for her service-connected painful accessory navicular bone over left foot with plantar fasciitis.  The Veteran contends that her symptomatology is more severe than the currently assigned rating suggests and, as such, she is entitled to an increased rating.

The most recent VA examination evaluating the Veteran was performed in October 2009.  The Veteran reported to the examiner that her symptoms had worsened over the last year, after she returned to school full time in January 2009.  The VA examiner noted a superficial scar secondary to left foot surgery that was painful and tender with decreased sensation.  The VA examiner diagnosed the Veteran with tendonitis in the area of the medial collateral ligament, plantar fasciitis, and symptomatic surgical scar and pin.  The examiner indicated that the tendonitis was likely related to the service connected disability.  The examiner found there was moderate functional impairment, and noted that the Veteran "has been advised to be re-evaluated by Podiatry clinic."  The examiner recommended an MRI "if there is concern for early osteomyelitis" but did not comment on whether such concern existed.  No evidence of subsequent treatment or MRI has been submitted.

The Board recognizes that the Veteran was originally rated 10 percent for her left foot disability under Diagnostic Codes (DCs) 5278-5284, which govern claw foot and foot injuries.  The rating was based on evidence that the disability was manifested by "moderate symptoms."  A rating decision issued in January 2005 reassigned the Veteran's left foot disability to DCs 5020-5271, which govern limited motion of the ankle, and the RO increased the disability rating to 20 percent "based on functional loss of the left foot due [to] pain and decreased range of motion of the ankle."  The RO indicated that "[t]o assign a greater evaluation of 30 percent there must be evidence of foot injury resulting in severe symptoms."  The Board recognizes that the Veteran is currently assigned the maximum rating under DC 5020-5271 at 20 percent.  A higher rating of 30 percent is possible under DC 5278-5284.  The RO acknowledged this possibility again in its statement of the case, issued in March 2010, which stated that "An evaluation of 20 percent is assigned whenever foot injury results in moderately severe symptoms.  A higher evaluation of 30 percent is not warranted unless there is evidence of foot injury resulting in severe symptoms."  The statement of the case continued and confirmed the 20 percent rating.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds it necessary to afford the Veteran a new examination for two reasons.

First, the Board must ensure that the Veteran is being compensated for her entire disability.  In this case, it must be determined whether separate ratings are warranted for the Veteran's disabilities.  In order to make a fully informed determination, the Board finds it necessary to provide the Veteran with a new examination.  One purpose of said examination will be to distinguish the symptoms of plantar fasciitis, painful accessory navicular bone over the left foot, tendonitis, and any residuals of her surgical scar.  The VA examiner must identify and discuss any overlap of symptoms.

Second, the Board finds that the record is void of a contemporaneous assessment of the severity of the Veteran's left foot disability, which was most recently assessed nearly three years ago.  The most recent treatment records in the claims file were dated in December 2004, nearly eight years ago.  The Veteran has not identified any outstanding treatment records; however on remand she should have an opportunity to do so.  

For the foregoing reasons, the Board finds it appropriate to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of her painful accessory navicular bone over left foot, plantar fasciitis, tendonitis, and scar with residuals.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of a claimant's disability, the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995).

Specifically, the new VA examination scheduled on remand should include findings responsive to the rating codes used to evaluate both foot injuries and limitation of ankle motion.  38 C.F.R. § 4.71(a), Diagnostic Codes 5284 and 5271.  It should also address the diagnostic criteria governing scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805 (2011).  Such consideration is proper because the Veteran's left foot disability residuals have been shown to include post-surgical scarring, a symptom that is separate and distinct from the primary manifestations of the service-connected disability.  See 38 C.F.R. § 4.14; 38 C.F.R. § 4.25; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (noting that the rule against pyramiding does not forbid the assignment of separate ratings for diverse symptoms that are related to the same disorder).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any healthcare providers who treated her after December 2004 for her service-connected painful accessory navicular bone over left foot with plantar fasciitis.  Then, after securing any necessary authorization from the Veteran, all identified treatment records should be obtained.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Document said determination in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to supply such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, and all obtained treatment records are associated with the claims file, the Veteran should be afforded a VA examination by an examiner with appropriate expertise in podiatry to determine the nature, extent and severity of her painful accessory navicular bone over left foot, plantar fasciitis, tendonitis, and residual scar.  The claims file and a copy of this remand decision should be made available to the examiner for review.  Any indicated tests should be accomplished, including MRIs (if feasible).  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  Specifically, the VA examiner's opinion should address the following: 

a)  Distinguish the symptoms of plantar fasciitis, painful accessory navicular bone over left foot, and tendonitis.  Address any overlap of symptoms.  The examiner should describe all functional impairment that is due to each symptom, such as the impact of pain, swelling, deformity or atrophy of disuse, instability of station, and disturbance of locomotion (including walking, standing and weight-bearing).

b)  Based on a review of the claims file and the examination findings, including the service treatment records, VA treatment reports, and VA examination reports, the examiner should describe the severity of Veteran's service-connected left foot disability by providing an opinion concerning whether it is "moderate," "moderately severe," or "severe" as per 38 C.F.R. § 4.71a, Diagnostic Code 5284.

c)  Based on a review of the claims file and the examination findings, including the service treatment records, VA treatment reports, and VA examination reports, the examiner should describe the severity of the Veteran's service-connected left foot disability by providing an opinion concerning limitation of ankle motion on dorsiflexion and plantar flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

d)  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

e)  State what impact, if any, the Veteran's painful accessory navicular bone over left foot with plantar fasciitis and tendonitis have on her employment.

f)  Evaluate the Veteran's post-surgical scar and any residuals thereof.  Address the diagnostic criteria governing scars found at 38 C.F.R. § 4.118, Diagnostic Codes 7804- 7805 (2011).  State what impact, if any, the Veteran's scar has on her employment.

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this remand at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completing the above, the Veteran's increased rating claim should be re-adjudicated, based on the entirety of the evidence, with consideration as to both the propriety of staged ratings, pursuant to Fenderson v. West, 12 Vet. App. 119 (1999), and whether the Veteran is entitled to an extra-schedular rating.  If any aspect of the decision remains adverse to the Veteran, she and her representative should be furnished with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

